Citation Nr: 0317892	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  97-34 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




REMAND

On March 28, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  


1.  Make arrangements to return the veteran's 
claims folder to Dr. Jerome Levine of the 
Miami, Florida VA Medical Center for the 
purpose of clarifying his October 2002 opinion 
regarding the origin of the veteran's 
bilateral knee disability (chondromalacia 
patellae) and low back disability 
(degenerative disc disease and probable 
degenerative arthritis with radiculitis).  
While Dr. Levine adequately addressed the 
issues of secondary service connection for the 
veteran's bilateral knee and low back 
disabilities (i.e., whether they were caused 
or aggravated by the veteran's service-
connected bilateral plantar fasciitis), he did 
not address the question of whether the 
veteran's bilateral knee disability is linked 
to service, to include repeated trauma from 
parachute jumps, and his opinion on whether 
the veteran's low back disability was related 
to in-service trauma (to include repeated 
parachute jumps) requires clarification.  On 
this latter question, the Board notes that the 
physician indicated that the veteran's low 
back disability "may well have" been caused 
by repeated parachute jumps during service, 
which arguably supports the claim, but he also 
indicated that any such opinion would be 
conjecture because there was nothing in the 
record to support such a relationship, which 
goes against the claim.  Dr. Levine is asked 
to answer in the language that is provided, 
i.e., whether it is more likely, less likely 
or at least as likely as not.  If such an 
opinion is too speculative, the physician 
should so indicate without adding any 
additional conflicting language.  

2.  Send the claims folder to Dr. Levine for 
review.  Request the physician to opine 
whether it is at least as likely as not (50 
percent or more likelihood) that any low back 
disorder or disability of either knee that may 
be present began during or is causally linked 
to any incident of active service, to include 
repeated trauma from multiple parachute jumps.  
With regard to the veteran's low back 
disability, Dr. Levine is also requested to 
consider the veteran's history of a post-
service back injury sustained in 1983 or 1984, 
while hoisting a barrel of grass clippings.

3.  If Dr. Levine is unavailable to provide 
the requested opinions, then make arrangements 
with the appropriate VA medical facility for 
obtaining the orthopedic opinions after a 
review of all the relevant medical evidence in 
the claims file.  Send the claims folder to 
the VA clinician for review.  The clinician 
must review the relevant medical evidence in 
the claims file, to include the service 
medical records; VA examination reports dated 
12/89, 2/92, 4/94, 7/96, 1/97, 8/99; 
statements of private physicians dated in 8/91 
and 9/99; and a statement from a private 
chiropractor dated in 9/99.  (The medical 
records are tabbed, yellow for VA records and 
green for private records).  

4.  After review of the file, the VA clinician 
is requested to opine whether it is at least 
as likely as not (50 percent or more 
likelihood) that any low back disorder or 
disability of either knee that may be present 
began during or is causally linked to any 
incident of active service, to include 
repeated parachute jumps.  If the clinician 
deems it necessary that the veteran be re-
examined before providing the requested 
opinions, such should be accomplished.  

5.  Please provide a detailed statement of 
your reasons for any opinion expressed.  
Please include consideration of the other 
opinions on file in your report.  If you 
disagree with other opinions on file it would 
be very helpful if you could explain why you 
disagree.  

6.  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


